Exhibit 10.1

 

AMENDMENT NO. 1

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 1, dated as of January 14, 2010 (this “Amendment”), to the Third
Amended and Restated Credit Agreement, dated as of September 23, 2009 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Credit Agreement), by and among ENERGYSOLUTIONS, LLC, a Utah limited liability
company (“EnergySolutions”), ENERGYSOLUTIONS, INC., a Delaware corporation
(“Parent”), the other Loan Parties from time to time signatory thereto, CITICORP
NORTH AMERICA, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and the other Agents and Lenders from time to time party
thereto.

 

WHEREAS, EnergySolutions has requested that the Lenders and the Administrative
Agent agree to amend the Credit Agreement to effect the changes described below;
and

 

WHEREAS, Section 11.12 of the Credit Agreement permits the Credit Agreement to
be amended from time to time.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 


1.             AMENDMENTS


 

The Credit Agreement is hereby amended, as of the First Amendment Effective Date
(as defined below), as follows:

 


(A)           CLAUSE (B) IN THE FOURTH RECITAL OF THE CREDIT AGREEMENT IS HEREBY
REPLACED IN ITS ENTIRETY WITH THE FOLLOWING: “ALLOW, IN THE FUTURE,
ENERGYSOLUTIONS TO ESTABLISH A ONE-YEAR (WITH CUSTOMARY PROVISIONS FOR TWO
ONE-YEAR RENEWAL PERIODS) LETTER OF CREDIT FACILITY HEREUNDER (THE “ZION
INCREMENTAL FACILITY”) AND/OR A ZION CREDIT SUPPORT OBLIGATION (AS DEFINED
HEREIN) IN AN AGGREGATE AMOUNT OF NO MORE THAN $200,000,000 THAT MAY BE USED
SOLELY TO SUPPORT OBLIGATIONS OF ENERGYSOLUTIONS AND PARENT UNDER THE AGREEMENT
REFERRED TO IN CLAUSE (N) OF THE DEFINITION OF ZION AGREEMENTS”.


 


(B)           THE FOLLOWING DEFINITIONS ARE ADDED TO SECTION 1.1 OF THE CREDIT
AGREEMENT IN ALPHABETICAL ORDER:


 

“Duratek Amendment No. 1” shall mean the certain amendment to the Duratek Loan
Agreement dated as of January 14, 2010.

 

--------------------------------------------------------------------------------


 

“OID” shall mean any discount to a loan or a commitment for a revolving or
letter of credit facility made applicable upon the issuance thereof.

 

“Zion Incremental Effective Date” shall mean the first date that a letter of
credit may be issued under the Zion Incremental Facility.

 

“Zion Incremental Facility Lenders” shall mean lenders under the Zion
Incremental Facility.

 

“Zion L/C Issuing Bank” shall mean each Person appointed by EnergySolutions and
identified as a Zion L/C Issuing Bank under the Zion Incremental Facility;
provided the Administrative Agent has consented to such appointment (such
consent not to be unreasonably withheld or delayed).

 


(C)           THE DEFINITION OF “FIRST LIEN LEVERAGE RATIO” IN SECTION 1.1 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE WORD “INDEBTEDNESS” WITH
THE PHRASE “INDEBTEDNESS FOR MONEY BORROWED”.


 


(D)           THE DEFINITION OF “INDEBTEDNESS FOR MONEY BORROWED” IN SECTION 1.1
OF THE CREDIT AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING IMMEDIATELY
BEFORE THE PERIOD AT THE END OF THE FIRST SENTENCE THEREOF: “; PROVIDED FURTHER
THAT TO THE EXTENT THAT (I) THE LENDERS UNDER ANY ZION CREDIT SUPPORT
OBLIGATION, ZION INCREMENTAL FACILITY OR RECLAMATION L/C FACILITY COMMITMENTS
SHALL FUND THE AMOUNT OF THEIR COMMITMENTS THEREFOR PRIOR TO THE USE THEREOF FOR
THE PURPOSES SET FORTH IN CLAUSE (III) OF THIS DEFINITION (THE “PRE-FUNDED
AMOUNTS”), (II) WITHOUT LIMITING THE USES OF THE PRE-FUNDED AMOUNTS SET FORTH IN
CLAUSE (III) BELOW, THE PRE-FUNDED AMOUNTS MAY NOT BE ACCESSED BY ANY LOAN PARTY
OR ANY OF ITS AFFILIATES AND MAY ONLY BE ACCESSED BY THE ADMINISTRATIVE AGENT OR
RELEVANT ISSUER OF THE LETTERS OF CREDIT, PERFORMANCE OR FIDELITY BONDS OR
SIMILAR OBLIGATIONS ISSUED PURSUANT THERETO AND (III) THE PRE-FUNDED AMOUNTS MAY
SOLELY BE USED TO REIMBURSE THE APPLICABLE ISSUING BANK OR THE ISSUER OF SUCH
LETTERS OF CREDIT, PERFORMANCE OR FIDELITY BONDS OR SIMILAR OBLIGATIONS FOR ANY
UNREIMBURSED DISBURSEMENTS IN CONNECTION WITH A DRAWING UNDER A LETTER OF
CREDIT, PERFORMANCE OR FIDELITY BOND OR SIMILAR OBLIGATION ISSUED PURSUANT
THERETO, THE PRE-FUNDED AMOUNTS SHALL NOT, PRIOR TO ANY USE SPECIFIED IN CLAUSE
(III) ABOVE, BE INCLUDED IN THE CALCULATION OF INDEBTEDNESS FOR MONEY BORROWED
(BUT SHALL BE SO INCLUDED UPON AND FOLLOWING SUCH USE UNTIL REIMBURSED BY
BORROWER)”.


 


(E)           THE DEFINITION OF “ISSUING BANKS” IN SECTION 1.1 OF THE CREDIT
AGREEMENT IS REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“Issuing Banks” shall mean the Revolving Issuing Bank, the Synthetic Issuing
Bank and each Zion L/C Issuing Bank”.

 


(F)            THE DEFINITION OF “INCREMENTAL COMMITMENT CAP” IN SECTION 1.1 OF
THE CREDIT AGREEMENT IS AMENDED BY DELETING THE PHRASE “(II) INCREMENTAL TERM
COMMITMENTS AND (III)” AND REPLACING IT WITH THE PHRASE “AND (II)”.

 

2

--------------------------------------------------------------------------------


 


(G)           THE DEFINITION OF “LENDERS” IN SECTION 1.1 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY ADDING THE WORDS “OR SECTION 2.15” AFTER THE SECOND
REFERENCE TO “SECTION 11.5” IN SUCH DEFINITION.


 


(H)           THE DEFINITION OF “LOANS” IN SECTION 1.1 OF THE CREDIT AGREEMENT
IS REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“Loans” shall mean, collectively, the Revolving Loans, the Letter of Credit
Loans, the Term Loans, unreimbursed Disbursements in accordance with
Section 2.17(d) and any disbursement to a beneficiary in respect of a letter of
credit issued under the Zion Incremental Facility or Reclamation L/C Facility
Commitments, as the case may be, that is not reimbursed by a Loan Party.

 


(I)            CLAUSE (Q) OF THE DEFINITION OF “PERMITTED LIENS” IN SECTION 1.1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE PHRASE “TO SECURE
OBLIGATIONS OF ENERGYSOLUTIONS AND PARENT TO EXELON AND ITS PERMITTED ASSIGNS IN
CONNECTION WITH THE AGREEMENT REFERRED TO IN CLAUSE (G) OF THE DEFINITION OF
ZION AGREEMENTS” IMMEDIATELY AFTER THE WORD, “ZIONSOLUTIONS”.


 


(J)            THE DEFINITION OF “TERM LOANS” IN SECTION 1.1 OF THE CREDIT
AGREEMENT IS REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 

“Term Loans” shall mean, collectively, the amounts advanced by the Term Lenders
pursuant to the Term Commitments as set forth on Schedule 4-B attached hereto
and, to the extent provided in the amendments contemplated by Section 2.15(g),
the Incremental Term Loans.

 


(K)           THE DEFINITION OF “ZION CREDIT SUPPORT OBLIGATION” IN SECTION 1.1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE PHRASE “$50,000,000”
WITH THE PHRASE “$200,000,000”.


 


(L)            THE DEFINITION OF “ZION INCREMENTAL FACILITY COMMITMENT” IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


(M)          THE DEFINITION OF “ZION INCREMENTAL FACILITY COMMITMENT CAP” IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE PHRASE
“$50,000,000” WITH THE PHRASE “$200,000,000”.


 


(N)           THE DEFINITION OF “ZION INCREMENTAL FACILITY MATURITY DATE” IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY DELETED AND REPLACED WITH THE
FOLLOWING:

 

3

--------------------------------------------------------------------------------


 

“ZION INCREMENTAL FACILITY MATURITY DATE” SHALL MEAN THE FIRST ANNIVERSARY OF
THE ZION INCREMENTAL EFFECTIVE DATE; PROVIDED THAT THE ZION INCREMENTAL FACILITY
MATURITY DATE (A) MAY BE EXTENDED TO A DATE THAT IS NOT LATER THAN TWO YEARS
FOLLOWING SUCH FIRST ANNIVERSARY TO THE EXTENT THEN PERMITTED BY THE TERMS OF
THE ZION INCREMENTAL FACILITY AND (B) SHALL IN NO EVENT BE LATER THAN JUNE 7,
2013.”.

 


(O)           SECTION 2.15(A)(I) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE FIRST PARENTHETICAL PHRASE THEREOF WITH THE FOLLOWING: “(THE
“INCREMENTAL REVOLVING COMMITMENTS” AND TOGETHER WITH THE INCREMENTAL TERM
COMMITMENTS REFERRED TO BELOW, THE “INCREMENTAL COMMITMENTS”)”.


 


(P)           SECTION 2.15(A)(III) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE WORD “AGGREGATE” IMMEDIATELY PRIOR TO THE WORD “AMOUNT”.


 


(Q)           SECTION 2.15(A)(IV) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE PHRASE “ONE ZION INCREMENTAL FACILITY COMMITMENT (“ZION
INCREMENTAL FACILITY COMMITMENT”) BY AN AMOUNT” WITH THE PHRASE, “COMMITMENTS
FOR ONE OR MORE ZION INCREMENTAL FACILITIES (COLLECTIVELY, THE “ZION INCREMENTAL
FACILITY COMMITMENT”) BY AN AGGREGATE AMOUNT”.


 


(R)            SECTION 2.15(C) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY:


 

(i)            replacing clause (iv) of such Section 2.15(c) in its entirety
with the following:

 

(IV)  THE RECLAMATION L/C FACILITY COMMITMENTS SHALL TERMINATE, AND ALL
OBLIGATIONS THEREUNDER SHALL BE DUE, NO LATER THAN THE RECLAMATION L/C FACILITY
MATURITY DATE AND THE APPLICABLE MARGIN APPLICABLE THERETO SHALL BE AS
DETERMINED BY THE APPLICABLE PROVIDERS OF THE RECLAMATION L/C FACILITY
COMMITMENTS AND ENERGYSOLUTIONS (AND IT IS FURTHER UNDERSTOOD AND AGREED THAT
THE RECLAMATION L/C FACILITY COMMITMENTS MAY BE PRE-FUNDED OR NOT, IN THE
DETERMINATION OF ENERGYSOLUTIONS AND THE LENDERS THEREUNDER); AND

 

(ii)           replacing clause (v) of such Section 2.15(c) in its entirety with
the following:

 

4

--------------------------------------------------------------------------------


 

(V)  THE ZION INCREMENTAL FACILITY COMMITMENT SHALL TERMINATE, AND ALL
OBLIGATIONS THEREUNDER SHALL BE DUE, NO LATER THAN THE ZION INCREMENTAL FACILITY
MATURITY DATE AND THE APPLICABLE MARGIN APPLICABLE THERETO SHALL BE AS
DETERMINED BY THE APPLICABLE ZION INCREMENTAL FACILITY LENDERS AND
ENERGYSOLUTIONS (AND IT IS FURTHER UNDERSTOOD AND AGREED THAT THE ZION
INCREMENTAL FACILITY MAY BE PRE-FUNDED OR NOT, IN THE DETERMINATION OF
ENERGYSOLUTIONS AND THE ZION INCREMENTAL FACILITY LENDERS);

 

(iii)          adding a new (viii) of such Section 2.15(c) with the following:

 

(viii)  Neither the Incremental Commitments nor the Reclamation L/C Facility
Commitments shall be used to support obligations under the Zion Agreements, and,
for the avoidance of doubt, but not in derogation of clauses (iv) and (v) above,
except to the extent necessary to implement the mechanical structure thereof,
the same negative and affirmative covenants, events of default and similar terms
that are applicable to the then-existing Loans and Commitments shall be
applicable to the Reclamation L/C Facility Commitments and Zion Incremental
Facility Commitments.

 


(S)           SECTION 2.15(D) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
ADDING, AFTER THE FIRST TIME THE PHRASE “INCREMENTAL COMMITMENTS” APPEARS, THE
FOLLOWING: “FOR REVOLVING COMMITMENTS”.


 


(T)            SECTION 2.15(F) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
ADDING, IMMEDIATELY PRIOR TO THE PERIOD AT THE END OF THE FIRST SENTENCE, THE
PHRASE “; PROVIDED THAT THE ZION CREDIT SUPPORT OBLIGATION SHALL BENEFIT FROM
SUCH GUARANTEES AND SECURITY INTERESTS EQUALLY AND RATABLY BUT SUCH BENEFITS MAY
BE ESTABLISHED PURSUANT TO SEPARATE DOCUMENTATION AGREED TO BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND ENERGYSOLUTIONS”. 
SECTION 2.15(F) OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY INSERTING,
IMMEDIATELY PRIOR TO THE PHRASE “INCREMENTAL TERM LOANS”, THE PHRASE
“RECLAMATION L/C FACILITY, ZION INCREMENTAL FACILITY,”.


 


(U)           SECTION 2.15(G) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE PHRASE “INCREMENTAL TERM LOANS HEREUNDER” AND REPLACING IT WITH THE
PHRASE “ANY CREDIT COMMITMENTS OR EXTENSIONS CONTEMPLATED BY THIS SECTION 2.15”
AND BY DELETING THE WORD “SUCH” AND REPLACING IT WITH THE WORD “ANY”;


 


(V)           SECTION 7.1(S) OF THE CREDIT AGREEMENT IS HEREBY DELETED AND
REPLACED WITH THE FOLLOWING:

 

5

--------------------------------------------------------------------------------


 


(S)           ON OR AFTER THE THIRD AMENDED AND RESTATED CREDIT AGREEMENT
EFFECTIVE DATE, INDEBTEDNESS OUTSTANDING PURSUANT TO THE ZION CREDIT SUPPORT
OBLIGATION AND THE ZION INCREMENTAL FACILITY IN AN AGGREGATE AMOUNT NOT TO
EXCEED $200,000,000; PROVIDED THAT ANY SUCH INDEBTEDNESS INCURRED PURSUANT TO
THIS SECTION 7.1(S) IS INCURRED SOLELY TO SUPPORT THE OBLIGATIONS OF
ENERGYSOLUTIONS AND PARENT UNDER THE AGREEMENT REFERENCED IN CLAUSE (N) OF THE
DEFINITION OF ZION AGREEMENTS; AND


 


2.             REPRESENTATIONS AND WARRANTIES.  ENERGYSOLUTIONS REPRESENTS AND
WARRANTS TO THE LENDERS AS OF THE DATE HEREOF THAT:


 


(A)           THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY ENERGYSOLUTIONS
HAS BEEN DULY AUTHORIZED;


 


(B)           NEITHER THE EXECUTION OR DELIVERY BY ENERGYSOLUTIONS OF THIS
AMENDMENT, NOR COMPLIANCE BY IT WITH THE TERMS AND PROVISIONS HEREOF WILL,
(I) VIOLATE ANY APPLICABLE LAW RESPECTING ENERGYSOLUTIONS, PARENT OR THEIR
SUBSIDIARIES OR (II) CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE A
DEFAULT UNDER THE CERTIFICATE OR ARTICLES OF INCORPORATION OR BYLAWS, OPERATING
AGREEMENT OR THE PARTNERSHIP AGREEMENT, AS THE CASE MAY BE, AS SUCH DOCUMENTS
ARE AMENDED, OF ENERGYSOLUTIONS, OF PARENT OR OF ANY OF THEIR SUBSIDIARIES, OR
UNDER ANY MATERIAL INDENTURE, AGREEMENT, OR OTHER INSTRUMENT, TO WHICH
ENERGYSOLUTIONS, PARENT OR ANY OF THEIR SUBSIDIARIES IS A PARTY OR BY WHICH ANY
OF THEM OR THEIR RESPECTIVE PROPERTIES MAY BE BOUND;


 


(C)           BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT, THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT AGREEMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS IF MADE ON THE DATE
HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE; AND


 


(D)           AT THE TIME OF AND AFTER GIVING EFFECT TO THIS AMENDMENT, NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


3.             CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE ON THE DATE (THE “FIRST AMENDMENT EFFECTIVE DATE”) ON WHICH EACH OF
THE FOLLOWING CONDITIONS IS SATISFIED OR WAIVED:


 


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED:


 

(1)           FROM LENDERS CONSTITUTING THE MAJORITY LENDERS AND EACH OF THE
OTHER PARTIES HERETO EITHER (I) A COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF
OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(WHICH MAY INCLUDE TELECOPY TRANSMISSION OR “.PDF” OF A SIGNED SIGNATURE PAGE OF
THIS AMENDMENT) THAT SUCH PARTY HAS CONSENTED IN WRITING TO AMEND THE CREDIT
AGREEMENT PURSUANT TO THIS AMENDMENT;

 

6

--------------------------------------------------------------------------------


 

(2)           FROM LENDERS CONSTITUTING THE MAJORITY LENDERS PARTY TO THE
DURATEK LOAN AGREEMENT AND EACH OF THE OTHER PARTIES THERETO EITHER (I) A
COUNTERPART OF DURATEK AMENDMENT NO. 1 SIGNED ON BEHALF OF SUCH PARTY OR
(II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY
INCLUDE TELECOPY TRANSMISSION OR “.PDF” OF A SIGNED SIGNATURE PAGE OF DURATEK
AMENDMENT NO. 1) THAT SUCH PARTY HAS CONSENTED IN WRITING TO AMEND THE CREDIT
AGREEMENT PURSUANT TO DURATEK AMENDMENT NO. 1;

 


(B)           ALL CORPORATE AND OTHER PROCEEDINGS, IF ANY, TAKEN OR TO BE TAKEN
IN CONNECTION WITH THIS AMENDMENT AND ALL DOCUMENTS INCIDENTAL THERETO, WHETHER
OR NOT REFERRED TO HEREIN, SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL;


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL REASONABLE COSTS,
FEES, EXPENSES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE FIRST
AMENDMENT EFFECTIVE DATE, INCLUDING REIMBURSEMENT OR PAYMENT OF ALL REASONABLE
OUT-OF-POCKET EXPENSES (INCLUDING THE REASONABLE FEES, DISBURSEMENTS AND OTHER
CHARGES OF CAHILL GORDON & REINDEL LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT)
REQUIRED TO BE REIMBURSED OR PAID BY ENERGYSOLUTIONS, AND FOR WHICH INVOICES
HAVE BEEN PRESENTED TO ENERGYSOLUTIONS ON OR PRIOR TO THE BUSINESS DAY PRIOR TO
THE FIRST AMENDMENT EFFECTIVE DATE;


 


(D)           ALL REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2 HEREOF
SHALL BE TRUE AND CORRECT AS OF SUCH DATE;


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FOR THE ACCOUNT OF
EACH LENDER WHO EXECUTES AND DELIVERS TO THE ADMINISTRATIVE AGENT THIS AMENDMENT
PRIOR TO 12:00 NOON EASTERN STANDARD TIME ON JANUARY 13, 2010 AN AMENDMENT FEE
EQUAL TO 0.25% OF THE SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS
AND SYNTHETIC DEPOSITS UNDER THE CREDIT AGREEMENT HELD BY SUCH LENDER AND
(II) THE AGGREGATE AMOUNT OF REVOLVING COMMITMENTS (WHETHER USED OR UNUSED)
UNDER THE CREDIT AGREEMENT HELD BY SUCH LENDER.


 


4.             REFERENCE TO THE EFFECT ON THE LOAN DOCUMENTS


 


(A)           AS OF THE FIRST AMENDMENT EFFECTIVE DATE, EACH REFERENCE IN THE
CREDIT AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN,” OR WORDS
OF LIKE IMPORT, AND EACH REFERENCE IN THE OTHER LOAN DOCUMENTS TO THE CREDIT
AGREEMENT (INCLUDING, WITHOUT LIMITATION, BY MEANS OF WORDS LIKE “THEREUNDER”,
“THEREOF” AND WORDS OF LIKE IMPORT), SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT, AS AMENDED HEREBY, AND THIS AMENDMENT AND THE CREDIT AGREEMENT SHALL
BE READ TOGETHER AND CONSTRUED AS A SINGLE INSTRUMENT.


 


(B)           EXCEPT AS EXPRESSLY AMENDED HEREBY OR SPECIFICALLY WAIVED ABOVE,
ALL OF THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT AND ALL OTHER LOAN
DOCUMENTS ARE AND SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED
AND CONFIRMED.

 

7

--------------------------------------------------------------------------------



 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE LENDERS, ENERGYSOLUTIONS OR THE
ADMINISTRATIVE AGENT UNDER ANY OF THE LOAN DOCUMENTS, NOR CONSTITUTE A WAIVER OR
AMENDMENT OF ANY OTHER PROVISION OF ANY OF THE LOAN DOCUMENTS OR FOR ANY PURPOSE
EXCEPT AS EXPRESSLY SET FORTH HEREIN.


 


(D)                                 THIS AMENDMENT IS A LOAN DOCUMENT.


 


5.                                      COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE
A SINGLE INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART HEREOF.


 


6.                                      APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.


 


7.                                      SEVERABILITY.  THE FACT THAT ANY TERM OR
PROVISION OF THIS AGREEMENT IS HELD INVALID, ILLEGAL OR UNENFORCEABLE AS TO ANY
PERSON IN ANY SITUATION IN ANY JURISDICTION SHALL NOT AFFECT THE VALIDITY,
ENFORCEABILITY OR LEGALITY OF THE REMAINING TERMS OR PROVISIONS HEREOF OR THE
VALIDITY, ENFORCEABILITY OR LEGALITY OF SUCH OFFENDING TERM OR PROVISION IN ANY
OTHER SITUATION OR JURISDICTION OR AS APPLIED TO ANY PERSON.


 


8.                                      HEADINGS.  THE HEADINGS OF THIS
AMENDMENT ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE
AFFECT THE MEANING HEREOF.


 


9.                                      AFFIRMATIONS.


 


(A)                                  ENERGYSOLUTIONS (I) EXPRESSLY ACKNOWLEDGES
THE TERMS OF THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, (II) RATIFIES
AND AFFIRMS ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING BUT NOT LIMITED
TO SECURITY DOCUMENTS AND GUARANTEES) EXECUTED BY IT AND (III) ACKNOWLEDGES,
RENEWS AND EXTENDS ITS CONTINUED LIABILITY UNDER ALL SUCH LOAN DOCUMENTS AND
AGREES SUCH LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.


 


(B)                                 ENERGYSOLUTIONS HEREBY REAFFIRMS, AS OF THE
DATE HEREOF, (I) THE COVENANTS AND AGREEMENTS CONTAINED IN EACH LOAN DOCUMENT TO
WHICH IT IS A PARTY, INCLUDING, IN EACH CASE, SUCH COVENANTS AND AGREEMENTS AS
IN EFFECT IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (II) THE LIEN ON THE COLLATERAL SECURING PAYMENT OF THE
OBLIGATIONS PURSUANT TO THE SECURITY DOCUMENTS.


 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

ENERGYSOLUTIONS, LLC,
a Utah limited liability company

 

 

 

 

 

By:

/s/ Richard Tooze

 

 

Name:

Richard Tooze

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

Taxpayer Identification Number: 14-1921823

 

 

 

Address of Principal Place of Business:
423 West 300 South
Salt Lake City, Utah 84101

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

ENERGYSOLUTIONS, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Richard Tooze

 

 

Name:

Richard Tooze

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

Taxpayer Identification Number: 51-0653027

 

 

 

Address of Principal Place of Business:
423 West 300 South
Salt Lake City, Utah 84101

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGES]

 

2

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Anthony V. Pantina

 

 

Name:

Anthony V. Pantina

 

 

Title:

VP/Director

 

3

--------------------------------------------------------------------------------